FILED
                             NOT FOR PUBLICATION                             MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE AGUILAR-LOPEZ,                               No. 08-72899

               Petitioner,                        Agency No. A027-581-777

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Aguilar-Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying Aguilar-Lopez’s motion to

reopen as time- and number-barred because the successive motion was filed more

than 17 years after the BIA’s March 19, 1991, order dismissing the underlying

appeal, see 8 C.F.R. § 1003.2(c)(2) (only one motion to reopen permitted and the

motion generally must be filed within 90 days of the final order or on or before

September 30, 1996, whichever is later ), and Aguilar-Lopez failed to establish

grounds for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling

available “when a petitioner is prevented from filing because of deception, fraud,

or error, as long as the petitioner acts with due diligence”).

      Aguilar-Lopez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72899